SHARP, W., J.
Bellamy appeals from the denial of his post-conviction motion claiming ineffective assistance of counsel when he entered a guilty plea in his 1991 and 1996 criminal cases. The trial court treated the pleading as a Florida Rule of Criminal Procedure 3.850 motion and summarily denied it. We affirm.
The 3.850 motion from which this appeal is taken was untimely. Bellamy was sentenced in his 1991 case on January 26, 1993 and in his 1996 case on January 3, 1997. No appeals were taken. Thus, the motion was untimely because it was filed more than two years after the judgments and sentences in the two cases became final and Bellamy fails to allege any of the exceptions to the two year time limit are applicable. See Fla. R.Crim. P. 3.850(b).
Bellamy also seeks to raise for the first time in this court constitutional issues which can be raised any time, pursuant to error coram nobis. It appears that Bellamy currently resides in a New Jersey prison. However, these issues were not raised in the trial court below and therefore we will not consider them here. See Rosado v. State, 693 So.2d 633 (Fla. 5th DCA 1997).
■AFFIRMED.
THOMPSON, C.J., and GRIFFIN, J., concur.